 1 Jay J. Schuttert, Esq.
   Nevada Bar No. 8656
 2 David W. Gutke, Esq.

 3 Nevada Bar No. 9820
   EVANS FEARS & SCHUTTERT LLP
 4 2300 West Sahara Avenue, Suite 950
   Las Vegas, NV 89101
 5 Telephone (702) 805-0290
   Facsimile (702) 805-0291
 6 Email: jschuttert@efstriallaw.com
 7 Email: dgutke@efstriallaw.com
 8 Additional counsel on signature page
 9 Attorneys for Plaintiff Universal Entertainment
   Corporation
10
11
12                                  UNITED STATES DISTRICT COURT

13                                          DISTRICT OF NEVADA

14
      UNIVERSAL ENTERTAINMENT                               CASE NO.: 2:19-CV-01657-GMN-DJA
15    CORPORATION, a Japanese corporation,
                                                            STIPULATION AND ORDER TO
16                    Plaintiff,                            EXTEND TIME TO FILE RESPONSE TO
                                                            DEFENDANTS’ MOTION TO STAY
17             vs.
                                                            (FIRST REQUEST)
18    ARUZE GAMING AMERICA, INC., a Nevada
      corporation, KAZUO OKADA, an individual
19
                      Defendants.
20
21

22
            IT IS HEREBY STIPULATED AND AGREED, by and between Plaintiff Universal
23
     Entertainment Corporation and Defendants Aruze Gaming America, Inc. and Kazuo Okada, through
24
     their respective counsel, that the time for Plaintiff Universal Entertainment Corporation to file its
25
     response to Defendants’ Motion to Stay filed on February 10, 2020 (ECF No. 28) is extended for seven
26
     (7) days, from February 24, 2020 to March 2, 2020. This is the first stipulation for extension of time
27
     //
28
     //

                                                       1
 1   regarding Plaintiff’s response deadline. This extension request is to accommodate counsel’s and

 2   Plaintiff’s schedules. Accordingly, for good cause showing, the parties have agreed to the foregoing
 3   extension of the briefing schedule for Defendants’ Motion to Stay.
 4           Dated this 19th day of February, 2020.
 5    EVANS FEARS & SCHUTTERT LLP                     HOLLAND & HART LLP

 6
 7    By:      /s/ Jay J. Schuttert                   By:      /s/ Robert J. Cassity
            Jay J. Schuttert, Esq.                          J. Stephen Peek, Esq.
 8          Nevada Bar No. 8656                             Nevada Bar No. 1758
 9          David W. Gutke, Esq.                            Bryce K. Kunimoto, Esq.
            Nevada Bar No. 9820                             Nevada Bar No. 7781
10          2300 West Sahara Avenue, Suite 950              Robert J. Cassity, Esq.
            Las Vegas, NV 89102                             Nevada Bar No. 9779
11                                                          9555 Hillwood Drive, 2nd Floor
            Hank A. Petri, Jr., Esq. (pro hac vice)         Las Vegas, NV 89134
12
            POLSINELLI PC
13          1401 Eye (“I”) Street NW, Suite 800             Attorneys for Defendants Aruze Gaming
            Washington, DC 20005                            America, Inc. and Kazuo Okada
14          Telephone: (202) 783-3300
            Facsimile: (202) 783-3535                       Jeffrey S. Love, (pro hac vice pending)
15          Email: hpetri@polsinelli.com                    Kristin L. Cleveland (pro hac vice pending)
                                                            Klarquist Sparkman, LLP
16
            Andrew Z. Weaver, Esq. (pro hac vice)           121 SW Salmon St., Ste. 1600
17          Michael D. Pegues, Esq. (pro hac vice)          Portland, OR 97204
            Gregory V. Novak, Esq. (pro hac vice)
18          POLSINELLI, PC                                  Attorneys for Defendant Aruze Gaming
            1000 Louisiana Street, Suite 6400               America, Inc.
19          Houston, TX 77002
            Telephone: (713) 374-1600
20
            Facsimile: (713) 374-1601
21          Email: aweaver@polsinelli.com
            Email: mpegues@polsinelli.com
22          Email: gnovak@polsinelli.com
23          Nitin Gambhir, Esq. (pro hac vice)
24          POLSINELLI PC
            1661 Page Mill Road, Suite A
25          Palo Alto, CA 94304
            Telephone: (650) 461-7700
26          Facsimile: (650) 461-7701
            Email: ngambhir@polsinelli.com
27
28          Attorneys for Plaintiff
            Universal Entertainment Corporation
                                                      2
     Universal Entertainment Corportation v. Aruze Gaming America, Inc., et al.
 1   Case No. 2:19-cv-01657-GMN-DJA
 2   Stipulation and Order to Extend Time to File Response to Defendants’ Motion to Stay (First Request)

 3
                                                  ORDER
 4
            IT IS SO ORDERED.
 5

 6
                                                _____________________________________
 7                                               UNITED STATES DISTRICT COURT JUDGE/
                                                 UNITED STATES MAGISTRATE JUDGE
 8

 9                                                       February 20, 2020
                                                DATED: _______________________________
10
                                                Case No.: 2:19-cv-01657-GMN-DJA
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                      3
 1
                                       CERTIFICATE OF SERVICE
 2
            I hereby certify that a true and correct copy of the foregoing STIPULATION AND ORDER
 3
     TO EXTEND TIME TO FILE RESPONSE TO DEFENDANTS’ MOTION TO STAY was
 4
     electronically served on counsel of record this 19th day of February, 2020, using the Court’s CM/ECF
 5
     System.
 6
 7
                                                                /s/ Faith Radford
 8                                                         An Employee of Evans Fears & Schuttert LLP
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                       1
